Appeal by the defendant from a judgment of the Supreme Court, Dutchess County (King, J.), rendered October 1, 1991, convicting him of manslaughter in *554the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have examined the record and find that the defendant’s plea of guilty was knowingly and voluntarily entered. Appellate review of the issues raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgment of conviction is affirmed (see, People Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Lawrence, J. P., Miller, O’Brien and Pizzuto, JJ., concur.